The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Zachary Cody on June 23, 2022.

Regarding Claim 1, the claim is modified as follows:
1.	(Currently Amended) A robotic cleaning system comprising:
	a robotic cleaner having a robotic cleaner dust cup; and
	a docking station having a docking station dust cup configured to fluidly couple to the robotic cleaner dust cup, the docking station dust cup including:
		a first debris collection chamber;
	a second debris collection chamber fluidly coupled to the first debris collection chamber;
an up-duct extending within the first debris collection chamber, the up-duct including a flow director configured to change a flow direction of air exiting the up-duct;
a plenum fluidly coupling the first debris collection chamber to the second debris collection chamber, at least a portion of a top surface of the flow director forms at least a portion of a bottom surface of the plenum; and
a filter fluidly coupled to the first debris collection chamber and the second debris collection chamber .

Regarding Claim 4, the claim is modified as follows:
4.	(Currently Amended) The robotic cleaning system of claim 1, wherein at least a portion of the plenum includes at least a portion of the filter.

Regarding Claim 8, the claim is modified as follows:
8.	(Currently Amended) A docking station for a robotic cleaner having a robotic cleaner dust cup comprising:
	a base; and
	a docking station dust cup removably coupled to the base and configured to be fluidly coupled to the robotic cleaner dust cup, the docking station dust cup including:
		a first debris collection chamber;
	a second debris collection chamber fluidly coupled to the first debris collection chamber; 
an up-duct extending within the first debris collection chamber, the up-duct including a flow director configured to change a flow direction of air exiting the up-duct;
a plenum fluidly coupling the first debris collection chamber to the second debris collection chamber, at least a portion of a top surface of the flow director forms at least a portion of a bottom surface of the plenum; and
a filter fluidly coupled to the first debris collection chamber and the second debris collection chamber.

11.	(Currently Amended) The docking station of claim 8, wherein at least a portion of the plenum includes  at least a portion of the filter.

15.	(Currently Amended) A dust cup for a robotic cleaner docking station comprising:
		a first debris collection chamber;
	a second debris collection chamber fluidly coupled to the first debris collection chamber; 
an up-duct extending within the first debris collection chamber, the up-duct including a flow director configured to change a flow direction of air exiting the up-duct;
a plenum fluidly coupling the first debris collection chamber to the second debris collection chamber, at least a portion of a top surface of the flow director forms  at least a portion of a bottom surface of the plenum; and
a filter fluidly coupled to the first debris collection chamber and the second debris collection chamber.

18.	(Currently Amended) The dust cup of claim 15, wherein at least a portion of the plenum includes  at least a portion of the filter.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received May 20, 2022 amending Claims 1, 4-6, 8, 11-13, 15, and 18-20.  Claims 3, 10, and 17 were cancelled.  Claims 1, 4, 8, 11, 15, and 18 were modified by Examiner’s Amendment to place Claims 1, 2, 4-9, 11-16, and 18-20 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1, 2, 4-9, 11-16, and 18-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, specifically at the least, “at least a portion of a top surface of the flow director forms at least a portion of a bottom surface of the plenum”.  Therefore, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723